Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 5-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,162,928 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims appear to merely manipulate the language of the patented claims without presenting a distinct inventive concept that is not anticipated by, or obvious over, the patented claims. For example, taking present claim 5 with respect to patented claim 1 and present claim 15 with respect to patented claim 19, it appears that the present claims merely alter the language to account for “a cell” and “a first cell” as opposed to “each cell” for a layout of a plurality of cells, or otherwise rearrange the language aside from the subject matter for which a semiconductor device is known to be comprised of a layout of a plurality of cells. The dependent claims similarly follow, and although no present claims are drawn to a system, as per patented claim 16, for example, the invention is obviously understood to be computer-implemented. Regarding new claims 21-24, the patented claims appear to accommodate the alternative language presented. For example, taking claim 21 as exemplary, the result of the present steps of “determining” through “reporting” appear to be nearly identical to that which is patented. However, the present “identifying” and assigning” steps are not identically recited, yet appear to be obvious variations of patented language that encompasses the inventive concept of the already patented subject matter. A “sensitivity region” is recited in the patented claims and described in the specification with respect to boundary conditions, as extending around an entirety of the cell, or surrounding, as is also claimed; similarly for “anchor nodes” the concepts involved are recited in the patented claims and further described as such accordingly in the .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEIGH M GARBOWSKI whose telephone number is (571)272-1893.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEIGH M GARBOWSKI/Primary Examiner, Art Unit 2851